      Case 2:17-cv-01134-RB-CG Document 177 Filed 07/28/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

             Plaintiffs,

v.                                                          CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

             Defendants.

                    ORDER RESETTING STATUS CONFERENCE

      THIS MATTER is before the Court after review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on July 29, 2020, at

11:30 a.m. The Guardian Ad Litem is also directed to attend the status

conference. Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the

prompts, and enter access code 7467959 to be connected to the proceedings.

      IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
